     Case 3:21-cv-00077 Document 14 Filed 04/07/21 Page 1 of 1 PageID #: 68




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

HD MEDIA COMPANY, LLC,

              Plaintiff,
v.                                                        Civ. Action No. 3:21-cv-00077
GOOGLE, LLC; and
FACEBOOK, INC.,

              Defendants.

                                  CERTIFICATE OF SERVICE
       I hereby certify that on March 30, 2021, I filed the Stipulation Extending Time for

Defendants to Respond to Complaint, Statement of Visiting Attorney (Sessions), and Statement

of Visiting Attorney (Jacobson) with the Clerk of Court using the CM/ECF system and that I have

mailed the documents by United States Postal Service to the following non-CM/ECF participants:

        John C. Herman, Esquire                       Serina M. Vash, Esquire
        HERMAN JONES                                  HERMAN JONES
        3424 Peachtree Road, NE, Suite 1600           153 Central Avenue, Suite 131
        Atlanta, GA 30326                             Westfield, NJ 07090
        Counsel for Plaintiff                         Counsel for Plaintiff



                                              /s/ Isaac R. Forman
                                            Isaac R. Forman (WVSB #11668)
                                            HISSAM FORMAN DONOVAN RITCHIE PLLC
                                            P.O. Box 3983
                                            Charleston, WV 25339
                                            681-265-3802 office
                                            304-982-8056 fax
                                            iforman@hfdrlaw.com
